THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 24, 2019
                                                         Beth E. Hanan
                                                         United States Bankruptcy Judge

                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In Re:                                                         Chapter 13
SYLVIA BLANKS                                                  Case No. 2017-28572-BEH-13


                 Debtor

                                   ORDER DENYING TRUSTEE’S
                                      MOTION TO DISMISS
The Chapter 13 Trustee represents that the Trustee and the Debtor, through counsel, have agreed that

the Trustee’s motion to dismiss may be denied on the following terms:

    1. The Debtor must pay $565.00 monthly, or whatever amount is in any modified plan, to the
    Office of the Chapter 13 Trustee on or before the last day of each month commencing with
    February, 2019 and continuing through and including October, 2019.

    2. The Trustee may file an affidavit or certification of default and order dismissing this case if the
    Debtor fails to comply with the deadlines stated above.




 Rebecca R. Garcia
 Chapter 13 S tanding Trustee
 P O Box 3170
 Oshkosh, WI 54903-3170
 920.231.2150
 Fax 920.231.5713
 E-mail info@ch13oshkosh.com




                Case 17-28572-beh           Doc 70      Filed 01/24/19        Page 1 of 2
    3. The denial of the motion to dismiss is without prejudice to the Trustee filing another motion for
    any future defaults.

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Motion to Dismiss is denied.

                                                 #####




               Case 17-28572-beh           Doc 70     Filed 01/24/19           Page 2 of 2
